DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending, with claims 11-20 being withdrawn via the Election (06/15/2022).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurewitsch et al. US patent 8,060,195 (hereinafter Gurewitsch). 
Regarding claim 1, Gurewitsch discloses a system for in-vivo direct monitoring of an endometrial cavity comprising: a flexible set of insulated conductive filaments (wires 228), wherein a first end of the flexible set of insulated conductive filaments includes a plurality of connections (Figure 13 which shows the filaments contacting the processing equipment, where connections are simply being read as the portion of the filament that interfaces/couples to the processing equipment shown in Figure 13), wherein at least one of the plurality of connections is connected to an external electrical sensing/stimulation device that includes a data transmitter (Figure 13 where connections at the base of 228 are electrically connected to sensing/stimulating device 160/170 with data transfer device 155), wherein a second end of the flexible set of insulated conductive filaments includes at least one sensing/stimulation module along its length (module 222), wherein the flexible set of insulated conductive filaments has a width such that it will not cause pain to a subject (the filaments are not designed to cause pain given they are simply wires), and wherein the at least one sensing/stimulation module includes a sensing array disposed along a length of the flexible set of insulated conductive filaments (elements 222 which are electrodes for sensing electrical signals).
Regarding claim 4, Gurewitsch discloses that the sensing/stimulation module is configured to monitor electrical activity of the endometrial cavity (electrode 222 perform this action).
Regarding claim 8, Gurewitsch discloses that the external electrical sensing/stimulation device transmits data via one of tethered or untethered transmission (elements 155 which is a wired connection to 810 which includes a wired or wireless connection type).
Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathur et al. US Publication 2018/0036072 (hereinafter Mathur).
Regarding claim 1,  Mathur discloses a system for in-vivo direct monitoring of an endometrial cavity (fully capable of being placed in an endometrial cavity) comprising: a flexible set of insulated conductive filaments (filaments 210, 212, 2014 which are also shown as 204 which are insulated by polymeric material 206), wherein a first end of the flexible set of insulated conductive filaments includes a plurality of connections ([0344] near element 238 which is the proximal end of the filaments that connect to the control unit 110, where “connections” are simply being read as the end of the filaments that connect to an external device), wherein at least one of the plurality of connections is connected to an external electrical sensing/stimulation device that includes a data transmitter (110 and mentions a wireless network as per [0306]), wherein a second end of the flexible set of insulated conductive filaments includes at least one sensing/stimulation module along its length (elements 222 and 226 which collectively make up the module), wherein the flexible set of insulated conductive filaments has a width such that it will not cause pain to a subject (the maximum width of the overall largest portion of the device can include 2mm which is small enough to not cause damage, see [0174]), and wherein the at least one sensing/stimulation module includes a sensing array disposed along a length of the flexible set of insulated conductive filaments (elements 222 and 226 which are in an array, see Figures 1D, 2A).
Regarding claim 3,  Mathur discloses that the sensing/stimulation module that is configured to monitor environmental conditions of the endometrial cavity (given the sizing of the device being less 2mm at the thickest, it would be fully capable of being placed in the endometrial cavity and the sensing module 222 and 226 are also fully capable of performing sensing/stimulating in the claimed area).
Regarding claim 4,  Mathur discloses that the sensing/stimulation module is configured to monitor electrical activity of the endometrial cavity (electrodes 222 can perform this functional language).
Regarding claim 5,  Mathur discloses that the sensing/stimulation module is fabricated using one of thin film and thick film fabrication techniques (though this is a product by process limitation as per MPEP 2113, a thin film technique is specifically mentioned as per [0053]).
Regarding claim 6,  Mathur discloses that the first end the flexible set of insulated conductive filaments is fabricated using one of classical rigid or flex PCB fabrication techniques (this is a product by process limitation where only the final product must be the same, which the filaments as claimed are identical to those of Mathur; further the claim requires one of a flexible or rigid fabrication process to which it should be noted there are only two options for these circuits which Mathur falls into naturally given both techniques are claimed).
Regarding claim 7,  Mathur discloses that the flexible set of insulated conductive filaments has a width less than 5 mm (Figure 1B and [0174] where the overall width of the element 130 can be 2mm the width of the filaments would have to be smaller than that and by extension would inherently be less than the claimed 5mm).
Regarding claim 8,  Mathur discloses that the external electrical sensing/stimulation device transmits data via one of tethered or untethered transmission ([0306] which details an “untethered” transmission; for purposes of prosecution given no special definition within the original disclosure “tethered” and “untethered” are assumed to be wired and wireless connection types, this interpretation applies to all of the rejected claim 8’s in this action).
Regarding claim 10, Mathur discloses that the sensing/stimulation module includes one of a micro thermocouple semiconductor junction and a temperature dependent voltage sensor (226 which can be a thermistor or thermocouple for monitoring temperature).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mathur in view of Kassab et al. US Publication 2017/0164867 (hereinafter Kassab). 
Regarding claim 2. The system of claim 1, wherein the sensing/stimulation module is configured to monitor one of the chemical and biochemical content of the endometrial cavity ([0030]-[0031]). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional sensing as taught by Kassab with the sensing/stimulation module of Mathur in order to also allow for sensing of pertinent information such as pH.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mathur in view of Holmes et al. US Publication 2018/0339320 (hereinafter Holmes).
Regarding claim 9, Mathur is silent on the semi-permeable  The system of claim 1, wherein the Holmes teaches a physiological monitoring device that includes a sensing/stimulation module includes one of a semipermeable membrane (40 of Figure 11) that is specific to particular ions and a solid chemical that is gradually release with an electrical stimulus ([0003][0005][0055]-[0057]). It would have been obvious to the skilled artisan before the effective filing date to utilize the semi-permeable membrane as taught by Holmes with the device of Mathur in order to additionally allow a drug/chemical to be applied to an area.
Claim Interpretation
Claims 1-5 and 8-10 utilize the phrasing “sensing/stimulation” which is being interpreted as sensing “or” stimulating. The phrasing has a finite number of meanings (sensing and stimulation, sensing or stimulation, or sensing and/or stimulation), it being read broadly and is not considered indefinite at this time. The Applicant includes a definition of “and/or” in the original disclosure however this does not appear to apply to the above limitation.  
Claim 1 also claims that the conductive filaments have a width that does not cause pain to the subject. This is being interpreted broadly as well as it is based on a subjective metric.
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. The previous Restriction is still deemed proper given the burden on the search which would require additional search terms/phrases with respect to the non-elected methods claims. 
It should also be noted that where the applicant elected claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims would be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794